PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YEAP et al.
Application No. 15/584,853
Filed:  May 2, 2017
For: METHOD AND SYSTEM FOR CONTROLLING MEDIA CONVEYANCE BY A DEVICE TO A USER BASED ON CURRENT LOCATION OF THE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Steven J. Solomon appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed October 14, 2020. The issue fee was timely paid on December 10, 2020.  Accordingly, the application became abandoned on December 11, 2020.  A Notice of Abandonment was mailed January 6, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the required substitute statement in lieu of an inventor’s oath or declaration and an inventor’s oath or declaration; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	Steven J. Solomon
	1801 East 9th Street – Suite 1200
	Cleveland, Ohio  44114